
	

114 HR 3145 IH: Protect Local Independence in Housing Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3145
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Perry introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Fair Housing Act to clarify congressional intent that the prohibitions of that Act do
			 not extend to conduct that results in a disparate impact on a protected
			 class unless the person engaging in that conduct intends that impact.
	
	
 1.Short titleThis Act may be cited as the Protect Local Independence in Housing Act of 2015. 2.Disparate impact cases under the Fair Housing ActSection 804(f) of the Fair Housing Act (42 U.S.C. 3604(f)) is amended by adding at the end the following:
			
 (10)Nothing in this title shall be construed to prohibit conduct resulting in a disparate impact on a class protected by this title unless the person engaging in that conduct intended that impact..
		
